                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 20 CR 804
            v.
                                              Judge Martha M. Pacold
ALBERTO GARCIA


                            JOINT STATUS REPORT

      The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH JR., United States Attorney for the Northern District of Illinois, and the

defendant, ALBERTO GARCIA, by the Federal Defender Program and its attorney,

Geoffrey Meyer, provide this joint status report as directed by the Court in an Order

entered on November 24, 2020 (Dkt. # 11.)

      1.     On November 12, 2020 the defendant was charged via an indictment

with one count of being a felon in possession of a firearm in violation of Title 18,

United States Code, Section 922(g)(1). (Dkt. # 1.) The defendant had his initial

appearance and arraignment on November 20, 2020 (Dkt. # 10). The government

has produced Rule 16 material to the defendant.

      2.     The parties propose the following schedule for adoption by this Court:

             a.    January 22, 2021: The parties shall file any pretrial motions.

             b.    February 19, 2021: The parties shall file responses to any pretrial
                   motions.

             c.    February 26: 2021: The parties shall file replies in support of any
                   pretrial motions.

             d.    March 3, 2021, or a date agreeable for the Court: The parties
                   request that the Court hold a status hearing.
      3.     The parties agree that under the Speedy Trial Act, time shall continue

to be excluded until the date of the next status hearing set by the Court for the ends

of justice, to allow the parties to review discovery information, and for the parties to

consider filing pretrial motions. 18 U.S.C. § 3161(h)(7)(A), (B)(ii), (B)(iv). The parties

further agree that excluding time will allow the parties reasonable time necessary to

effectively prepare the case, which includes delays associated with the present public

health emergency arising from the COVID-19 pandemic, and outweighs the interests

of the public and the defendant in a speedy trial.


Dated: December 10, 2020

                                Respectfully submitted,


For the UNITED STATES OF AMERICA                     For defendant ALBERTO GARCIA

JOHN R. LAUSCH JR.
United States Attorney

BY:    s/ Jared Hasten                                /s/ Geoffrey Meyer
      JARED HASTEN                                   GEOFFREY MEYER
      Assistant U.S. Attorney                        Federal Defender Program
      219 S. Dearborn St.                            55 E. Monroe St.
      Chicago, Illinois 60604                        Chicago, Illinois 60603
      (312) 353-5300                                 (312) 621-8326




                                            2
